Citation Nr: 0016307	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  99-02 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from March 1974 to March 1975.

In a January 1986 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a mental condition, which at that time 
had been diagnosed as schizophrenia.  The veteran was 
notified of that decision and did not appeal, and the January 
1986 decision is final.  The veteran again claimed 
entitlement to service connection for a mental disorder, and 
in December 1988 the RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim.  The veteran was notified of the December 1988 
determination and did not appeal, and the December 1988 
decision is final.

The veteran subsequently claimed entitlement to service 
connection for PTSD, and in a May 1990 decision the Board of 
Veterans' Appeals (Board) denied service connection for PTSD.  
Service connection was denied on the basis that the medical 
evidence showed that the veteran's psychiatric symptoms had 
been diagnosed as schizophrenia and an adjustment disorder, 
not PTSD.  The Board properly denied service connection on 
the substantive merits of the claim, without relating the 
claim for service connection for PTSD to the claim for 
service connection for schizophrenia.  See Ephraim v. Brown, 
82 F.3d 399, 401 (Fed. Cir. 1996) (a claim that could not 
have been adjudicated prior to the original notice of 
disagreement, because a significant element of that claim had 
not yet been diagnosed, is a new claim, although both the new 
and the prior diagnoses relate to mental disorders).  The 
veteran was also notified of the May 1990 Board decision and 
did not appeal, and the May 1990 decision is final.

In February 1998 the veteran requested that his claim for 
service connection for a "mental disorder" be reopened; he 
did not define the disorder for which he was seeking service 
connection.  In a December 1998 rating decision the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a mental disorder.  Because the veteran did 
not limit the psychiatric disability for which he was seeking 
service connection, the Board finds that his request to 
reopen encompassed the claim for service connection for a 
mental disorder, including PTSD.  In the December 1998 rating 
decision the RO also denied entitlement to service connection 
for spina bifida occulta.  The veteran has perfected an 
appeal of the December 1998 rating decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a low 
back disorder is not supported by competent medical evidence 
showing that the veteran's low back disorder is related to an 
in-service disease or injury.

2.  In a December 1988 rating decision the RO denied 
entitlement to service connection for a mental disorder other 
than PTSD; the veteran was notified of that decision and did 
not appeal, and the December 1988 decision is final.

3.  The evidence submitted subsequent to the December 1988 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers; it is material 
because it bears directly and substantially on whether the 
veteran has a psychiatric disorder that is related to 
service; and it must be considered in order to fairly decide 
the merits of his claim.

4.  The claim of entitlement to service connection for a 
psychiatric disorder other than PTSD is not supported by 
competent medical evidence showing that the veteran's 
psychiatric disorder is related to an in-service disease or 
injury.

5.  In a May 1990 decision the Board denied entitlement to 
service connection for PTSD; the veteran was notified of that 
decision and did not appeal, and the May 1990 decision is 
final.

6.  The evidence submitted subsequent to the May 1990 
decision is new, in that it is not cumulative of the evidence 
considered by the Board in May 1990, but the evidence is not 
material because it does not bear directly and substantially 
on whether the veteran has PTSD that is related to service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a low 
back disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The December 1988 decision in which the RO denied 
entitlement to service connection for a mental disorder other 
than PTSD is final, new and material evidence has been 
submitted, and the claim is reopened.  38 U.S.C. §§ 4005(c) 
(1982), 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 19.192 
(1988), 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for a 
psychiatric disorder other than PTSD is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

4.  The May 1990 decision in which the Board denied 
entitlement to service connection for PTSD became final, new 
and material evidence has not been submitted, and the claim 
is not reopened.  38 U.S.C. § 4004(b) (1988), 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a psychiatric 
disorder.  In April 1974 he complained of pain in the middle 
of the back, and reported having received treatment prior to 
entering service for the residuals of a whiplash injury.  A 
physical examination and X-ray study of the cervical, 
thoracic, and lumbo-sacral spine revealed no abnormalities, 
and no diagnosis was given.  Physical examination on 
separation from service in March 1975 showed no abnormalities 
of the spine.

The veteran initially claimed entitlement to service 
connection for a psychiatric disorder in October 1985, which 
he described as schizophrenia.  In his October 1985 claim he 
reported having received psychiatric treatment in 1975 while 
in service.  Based on the evidence shown above, in the 
January 1986 rating decision the RO denied entitlement to 
service connection for a mental disorder on the basis that 
the veteran's service medical records made no reference to 
such a disorder.

In a February 1986 report the veteran's treating physician 
stated that the veteran had received treatment since 1983 
with a previous diagnosis of residual schizophrenia and a 
current diagnosis of an adjustment disorder with mixed 
disturbance of emotions and conduct.  In April 1988 the 
veteran again claimed entitlement to service connection for a 
mental disorder, and in December 1988 the RO determined that 
new and material evidence had not been submitted to reopen 
the previously denied claim.  

In February 1989 the veteran claimed entitlement to service 
connection for PTSD.  He stated that he had been unable to 
maintain employment since separation from service, and that 
he had difficulty sleeping at night.  In a January 1989 
report his treating physician stated that he was receiving 
treatment for chronic, undifferentiated schizophrenia, and 
that he had been hospitalized twice in the past for that 
disorder.  In a March 1989 claim for non-service connected 
pension benefits the veteran reported having received 
treatment for schizophrenia in 1979, and again in 1981.

In October 1989 the RO received a July 1979 hospital summary 
from the Ben Taub Memorial Hospital showing that the veteran 
had been hospitalized with a diagnosis of latent 
schizophrenia, paranoid type.  The July 1979 hospitalization 
was the first hospitalization at that facility.  The veteran 
reported being depressed for some time, and his mother 
reported that he began acting very suspiciously one month 
previously.  No prior psychiatric treatment was reported.

Based on the evidence shown above, in the May 1990 decision 
the Board denied entitlement to service connection for PTSD 
on the basis that the veteran had not been given a diagnosis 
of PTSD.  

The veteran claimed entitlement to non-service connected 
pension benefits in March 1997 based on a mental disorder, 
which he claimed to have had its onset in 1979.  Private 
treatment records show that he continued to received 
psychiatric treatment, including multiple hospitalizations, 
with diagnoses of a dysthymic disorder, chronic 
schizophrenia, anti-social behavior, and multiple substance 
abuse from June 1981 through March 1997.  In June 1981 he 
reported having been hospitalized at the Ben Taub Hospital 
four years previously.  In October 1981 he reported having 
been hospitalized approximately five years previously.  A 
September 1985 medical report shows that he was hospitalized 
approximately ten years previously for the treatment of 
schizophrenia.  A November 1987 report indicates that his 
first hospitalization was in 1979, and an August 1995 medical 
report shows that his first psychotic breakdown occurred in 
1979.

During an April 1997 VA psychiatric examination the veteran 
reported having been hospitalized for the first time in 1979, 
which occurred at the Ben Taub Hospital.  He claimed to have 
been disabled since 1979, and to have received Social 
Security disability benefits since 1986.  He also reported 
having been separated from service after being absent without 
leave (AWOL), that he was examined by a psychiatrist while in 
service, and that he had difficulty maintaining employment 
since his separation from service.  Following the psychiatric 
examination the examiner provided a diagnosis of paranoid 
schizophrenia, chronic.  The examiner also noted that the 
veteran had been in service for one year, and that he had 
been diagnosed with a chronic psychiatric disorder four years 
following his separation from service.

In conjunction with an April 1997 VA medical examination, 
which was conducted in support of his claim for non-service 
connected pension benefits, the veteran reported the onset of 
low back pain approximately one week previously.  He stated 
that the back pain began after performing exercises, and he 
denied having received any treatment for the back pain.  An 
X-ray study of the lumbosacral spine showed minimal 
spondylosis deformans and spina bifida occulta at S1.  The 
examiner provided diagnoses of chronic lumbosacral strain 
with spondylosis deformans of the lumbar spine and spina 
bifida occulta at S1.

In a September 1997 rating decision the RO determined that 
the veteran was permanently and totally disabled for non-
service connected pension purposes with diagnoses of paranoid 
schizophrenia and lumbosacral strain.

In February 1998 the veteran initially claimed entitlement to 
service connection for a low back disorder.  He stated that 
he had been told that he was born with spina bifida occulta, 
but that the training he received in service aggravated the 
disorder.  In a May 1998 statement he reported that he had 
not been able to maintain steady employment since his 
separation from service in 1975, and that he had received 
medication to control his paranoia since 1979.  He asserted 
that his psychiatric disorder had been caused by military 
service.

In July 1998 the RO received copies of private treatment 
records for June 1981 through July 1997, and a duplicate copy 
of the July 1979 hospital summary.  A September 1980 VA 
hospital summary, which the RO received in July 1998, shows 
that the veteran was hospitalized with a diagnosis of 
paranoid schizophrenia.  He had demonstrated psychiatric 
symptoms for the previous two to three years, and was 
initially hospitalized for psychiatric treatment in 1979.

VA treatment records indicate that the veteran continued to 
receive treatment for schizophrenia from April to September 
1998.

II.  Service Connection for a Low Back Disorder

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or during the one year 
presumptive period following separation from service, and 
medical evidence of a nexus between the in-service disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  Alternatively, the second and third 
elements can be satisfied by evidence showing that a disorder 
was noted during service or any applicable presumptive 
period, evidence of post-service continuity of 
symptomatology, and medical or, in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).  If the claim 
is based on the aggravation of a pre-existing disease or 
injury during service, the second Caluza element is satisfied 
if the service medical records show treatment for the disease 
or injury during service.  See Maxson v. West, 12 Vet. App. 
453 (1999).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Hickson v. West, 11 Vet. App. 374 (1999).

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  The veteran's reported history of the pre-service 
existence of a disease or injury does not constitute notation 
of such disease or injury, but is considered with all other 
evidence in determining if the disease or injury pre-existed 
service.  The presumption of soundness can be rebutted if 
clear and unmistakable evidence demonstrates that the disease 
or injury existed prior to enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).

The RO denied entitlement to service connection for spina 
bifida occulta on the basis that the abnormality was a 
congenital defect not subject to service connection.  
38 C.F.R. § 3.303(c).  That analysis was apparently based on 
the provisions of the Veterans Benefits Administration Manual 
M21-1 (Manual M21-1), which indicate that fusion defects of 
the spine, including spondylosis and spina bifida, may be 
considered of congenital origin.  Manual M21-1, Part VI, 
Chapter 11, Par. 11.04.  There is no medical evidence of 
record indicating that the veteran's spondylosis or spina 
bifida occulta are, in fact, congenital defects.  No spinal 
abnormalities were noted on his entrance onto active duty.  
The Board finds that for the purpose of determining whether 
the claim for service connection is well grounded, the 
veteran is entitled to the presumption of soundness on 
entering service.

The medical evidence shows that the veteran has spondylosis 
of the lumbosacral spine, spina bifida occulta at S1, and 
chronic lumbosacral strain.  In addition, his service medical 
records indicate that he complained of back pain while in 
service.  The Board finds, therefore, that the first and 
second Caluza elements have been satisfied, in that there is 
a current medical diagnosis of disability and evidence of 
treatment for a related disorder during service.  Caluza, 7 
Vet. App. at 506.

The veteran has not provided any competent evidence, however, 
showing that the disorder that was initially diagnosed in 
April 1997, more than 20 years after his separation from 
service, is in any way related to the complaints that were 
documented during service.  The veteran has not alluded to 
any symptoms or treatment for a back disorder from 1974 
through 1997.  His assertion that his pre-existing back 
disorder was aggravated by service is not probative because 
he is not competent to provide evidence that requires medical 
knowledge.  Grottveit, 5 Vet. App. at 93.  In the absence of 
competent evidence of a nexus between the currently diagnosed 
disability and the symptoms shown during service, the Board 
has determined that the claim of entitlement to service 
connection for a low back disorder is not well grounded.  
Boyer v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 
Vet. App. 142 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Morton v. West, 12 
Vet. App. 477 (1999), motion for review en banc denied, 13 
Vet. App. 205 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

III.  New and Material Evidence of Service Connection for a 
Mental Disorder

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 4005(c); 38 C.F.R. § 19.192.  When a 
claim is disallowed by the Board, the claim may not be 
reopened and allowed and a claim based on the same factual 
basis may not be considered unless new and material evidence 
is submitted.  38 U.S.C. § 4004(b).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
merits, after fulfilling VA's duty to assist the veteran in 
developing the facts of the case.  See Winters v. West, 12 
Vet. App. 203 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).


A.  Service Connection for a Mental Disorder other than PTSD

When the RO denied entitlement to service connection for a 
mental disorder other than PTSD in December 1988, the 
evidence of record showed that the veteran had received 
treatment for schizophrenia since 1983, but the time at which 
the onset of the disorder occurred was not indicated.  The 
medical evidence received since then shows that the veteran 
was first hospitalized in July 1979 due to abnormal behavior 
of one month in duration, and that the July 1979 
hospitalization represented his first psychotic break.  The 
evidence showing when the onset of his psychiatric disorder 
occurred is new, in that it is not cumulative and redundant 
of the evidence of record when service connection was denied, 
and it is material to the issue on appeal.  The evidence is 
material because it bears directly and substantially on the 
issue on appeal, that being any relationship between the 
psychiatric disorder and service, in that it provides a more 
complete picture of the circumstances surrounding the origin 
of the psychiatric disability.  Elkins, 12 Vet. App. at 209.  
The Board has determined, therefore, that new and material 
evidence has been submitted, and the claim of entitlement to 
service connection for a mental disorder other than PTSD is 
reopened.

The next question that must be resolved is whether the claim 
for service connection for a mental disorder other than PTSD 
is well grounded.  Winters, 12 Vet. App. at 203.  The medical 
evidence shows that the veteran currently has schizophrenia.  
Although his service medical records are silent for any 
psychiatric complaints, the veteran has stated that he 
received psychiatric treatment in January 1975, which 
apparently resulted in his early separation from service.  
For the purpose of determining whether the claim is well 
grounded, the Board finds that the first and second Caluza 
elements have been satisfied.  Caluza, 7 Vet. App. at 506.

The medical evidence does not indicate that the veteran 
developed a psychosis within the one year presumptive period 
following his separation from service.  38 U.S.C.A. § 1101, 
1111; 38 C.F.R. § 3.307, 3.309(a).  The September 1985 
treatment record shows that he was hospitalized for 
schizophrenia approximately ten years earlier, which would 
have fallen within the one year presumptive period, but the 
more contemporaneous evidence shows that he was initially 
hospitalized in 1979.  None of the medical evidence indicates 
that the psychiatric disorder that was initially diagnosed in 
1979 is related to service.  The Board finds, therefore, that 
the veteran has not presented any probative evidence of a 
nexus between the currently diagnosed psychiatric disorder 
and an in-service disease or injury, and that the third 
Caluza element has not been satisfied.  The Board has 
determined, therefore, that the claim of entitlement to 
service connection for a psychiatric disorder other than PTSD 
is not well grounded.

B.  Service Connection for PTSD

In the May 1990 decision the Board denied entitlement to 
service connection for PTSD because the medical evidence 
showed that the veteran's psychiatric symptoms had been 
diagnosed as schizophrenia, and none of the medical evidence 
reflected a diagnosis of PTSD.  The evidence received 
subsequent to the May 1990 decision is new, in that it is not 
cumulative of the evidence of record when the Board denied 
service connection in May 1990.  The evidence is not 
material, however, to the issue of entitlement to service 
connection for PTSD because it does not bear directly or 
substantially on the pertinent issue; none of the new 
evidence indicates that the veteran has PTSD that is related 
to service.  All of the medical evidence received subsequent 
to the May 1990 decision continues to reflect a diagnosis of 
schizophrenia.  The Board finds, therefore, that evidence 
that is both new and material has not been submitted, and the 
claim of entitlement to service connection for PTSD is not 
reopened.


ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a psychiatric disorder 
other than PTSD is reopened.

The claim of entitlement to service connection for a 
psychiatric disorder other than PTSD is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for PTSD is not 
reopened.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

 

